IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 136 EAL 2015
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
DENNIS B. JOHNSON,            :
                              :
               Petitioner     :


                                     ORDER


PER CURIAM

     AND NOW, this 19th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.